                                                                                  U.S. DISTRICT COURT
                                                                              NORTllERN DISTRICT OF TEXAS
                                                                                        Fl LED
                     IN THE UNITED STATES DISTRICT OURT
                          NORTHERN DISTRICT OF TEXA
                              FORT WORTH DIVISION                                    JAN 3 0 2019

ROSETTA GREENE,                                   §
                                                                               CLERK, U.S. DISTRICT COURT
                                                  §
                                                                                  BY--~IJ-,r-"-'Y_ __
             Plaintiff,                           §
                                                  §
VS.                                               §    NO. 4:18-CV-247-A
                                                  §
SANTANDER CONSUMER USA, INC.,                     §
                                                  §
             Defendant.                           §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the first amended motion of

defendant, Santander Consumer USA, Inc., for summary judgment.

The court, having considered the motion, the response of

plaintiff, Rosetta Greene, the reply, the record, and applicable

authorities, finds that the motion should be granted.

                                                 I.

                                   Plaintiff's Claims

      Plaintiff sues under the Americans with Disabilities Act of

1990, 42 U.S.C.        §§   12101-12213          ("ADA"). She says that defendant

discriminated against her because of her disability, firing her

instead of allowing her additional time off from work. Doc. 1 1.

                                                II.

                            Summary Judgment Principles

      Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense


      'The "Doc.   " reference is to the number of the item on the docket in this action.
if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.            Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,           "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."            Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56(c)        ("A party

asserting that a fact                 is genuinely disputed must support

the assertion by                 citing to particular parts of materials in

the record          • fl )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,




                                         2
475 U.S. 574, 587, 597 (1986).                     In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,
        as a whole, lead a rational trier of fact to find for
        the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law.'       Celotex Corp., 477 U.S. at 323.                    If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 III.

                                   Grounds of the Motion

        Defendant urges three grounds in support of its motion:                                   (1)

plaintiff cannot establish a case of wrongful termination;                                    (2)

plaintiff cannot establish a failure to accommodate claim; and

(3) there is no evidence to support punitive damages.




        2
          ln Boeing Co. v. Shipman, 411F.2d365, 374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the court should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                   3
                                                     IV.

                             Facts Established by the Evidence

        The summary judgment evidence' establishes the following:

        Defendant's associate' handbook sets out in detail its

policies regarding equal employment opportunity, anti-harassment

and anti-discrimination, workplace accommodation (to comply with

the ADA), and Family and Medical Leave Act                               ("FMLA"), among other

things. Doc. 23 at APP9-APP17. Under the workplace accommodation

policy, defendant will provide a reasonable accommodation for a

qualified individual with a disability, except where such

accommodation would create an undue hardship for defendant. Id.

at APP3, APP13. Under the FMLA policy, associates can receive up

to 12 workweeks (or 480 hours) of intermittent or consecutive

unpaid leave within a twelve month period provided that they have

worked at least 1250 hours during the previous twelve months.                                            Id.

at APP3, APP16-APP17.

        On November 1, 2009, defendant 5 hired plaintiff as an early

stage account manager in its North Richland Hills facility. Doc.

23 at APP3. Defendant classifies collections by the number of



        'Defendant filed objections to plaintiff's summary judgment evidence. Doc. 26. As is its custom,
the court is not striking any evidence, but rather giving it whatever weight, if any, it may deserve.
       4
           Defendant refers to its employees as associates and the court will endeavor to do the same.

        'Plaintiff does not dispute that defendant is a consumer finance company focused on vehicle
finance and third-paity servicing.

                                                      4
days the payment has been past due.                        "Early stage" accounts are

those no more than 35 days past due. Id.

        Each day, teams of early stage account managers make calls

from an automated dialer to borrowers whose accounts are past

due. The more early stage account managers who are at work making

calls, the more productive the team is. Being at work is an

essential function of the job of early stage account managers.

When a team member does not come to work, more calls must be made

by the rest of the team.' The longer a loan is outstanding, the

less likely it is to be paid. As a result, delays in collection

caused by associate absence can be costly. Further, other

associates may fall behind because they have to carry an extra

workload, which could impact their bonus potential. Doc. 23 at

APP3-APP4, APP39-40.

        From the time plaintiff was hired by defendant, she

requested and received workplace accommodations and FMLA leave

for various medical conditions.' Plaintiff requested and was

approved for FMLA leave for the period of December 30, 2015,

through January 13, 2016. Defendant also accommodated plaintiff

by allowing her to work a reduced workweek of 32, instead of the



        'Plaintiff's absences affected other associates, causing them to have to take on what she normally
would have handled. Doc. 25 at APP 003- APP 004. They complained about plaintiff's work schedule.
Id. at APP 003.

        'Plaintiff was diagnosed with multiple sclerosis in 2007. Doc. 25 at APP 028.

                                                    5
standard 40, hours typically required for an early stage account

manager. Doc. 23 at APP4. In the fall of 2016, plaintiff

requested: intermittent FMLA leave from October 11, 2016, through

April 10, 2017; intermittent leave under the ADA from October 11,

2016, through December 31, 2016, for six instances every 30 days

 (up to 3 days per episode), and a reduced work schedule of 32

hours per week; intermittent leave under the ADA from September

22, 2016, through March 22, 2017, for two instances every 18

hours       (up to three hours per episode) ; intermittent leave under

the ADA from September 22, 2016, through March 22, 2017, for one

instance every 7 days, up to an entire day per episode; and

continuous leave under the ADA from December 14, 2016, through

January 25, 2017. Id. at APP4-APP5.

        Plaintiff's multiple leave requests were brought to the

attention of Kristen Lagunes ("Lagunes"), the human resources

manager for the facility where plaintiff worked. Lagunes

determined that plaintiff could not take FMLA leave because she

had not worked the minimum number of hours to qualify. Defendant

approved plaintiff's request for continuous leave under the ADA

from December 14, 2016, through January 25, 2017. Other requests

were denied.' Doc. 23 at APP5.


        8
        Lagunes later determined that for the thirteen month time period prior to plaintiff's termination,
she was off of work for approximately 860 hours and actually worked approximately 882 regular hours
                                                                                              (continued ... )

                                                      6
        Plaintiff was expected to return to work January 26, 2017.

On January 24, 2017, defendant received a fax from plaintiff's

doctor stating,           "[Plaintiff) may not return to work at this time.

She has healed from her GYN surgery BUT is to undergo a hernia

surgery in four days time. The surgeon performing the hernia will

release her to work thereafter." Doc. 23 at APP6, APP53.

Defendant notified plaintiff that it would not extend her leave.

Id. at APP6. Defendant offered plaintiff the chance to resign so

that she would be eligible for rehire. Id. at APP46. She did not

return to work and Lagunes approved her termination for failing

to return to work after her ADA leave expired. Id. at APP6.

Failure to return to work was the sole reason for the

termination. Id. at APP006; Doc. 25 at APP 008.

                                              v.

                                           Analysis

        To establish a           prima facie case of wrongful termination

under the ADA, plaintiff must show that she:             (1) suffers from a

disability;         (2) was qualified for the job; and (3) was subjected

to an adverse employment action on account of her disability.

Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 479

(5th Cir. 2016). If plaintiff meets her burden, defendant must




        '( ... continued)
and five holiday hours. Doc. 23 at APPS.

                                              7
proffer a legitimate, nondiscriminatory reason for the adverse

employment action. Id. The burden, however, is only one of

production, not persuasion, and involves no credibility

assessment. Green v. Medco Health Sols., LLC,   947 F. Supp. 2d

712, 721 (N.D. Tex. 2013), aff'd, 560 F. App'x 398 (5th Cir.

2014) . If defendant articulates such a reason, plaintiff must

present evidence that the articulated reason is pretextual and

that discrimination was a real reason for defendant's decision.

Delaval, 824 F.3d at 479-80.

     The ADA gives the employer significant latitude in

determining essential functions of a position. McDaniel v.

IntegraCare Holdings,   Inc., 901 F. Supp. 2d 863, 872   (N.D. Tex.

2012). Here, defendant maintains that plaintiff was not qualified

for the position of early stage account manager, because she was

unable to attend work on a regular basis. The summary judgment

evidence establishes that attendance was essential to the

position. Plaintiff herself testified that coming to work was

essential and necessary. Doc. 23 at APP40. Team members sat side-

by-side and collaborated with one another as telephone calls were

taking place. Id. at APP39-APP40. Because of plaintiff's

inability to be at work, she was not qualified for her position.

Amsel v. Tex. Water Dev. Bd., 464 F. App'x 395 (5th Cir. 2012).




                                 8
        Plaintiff tries to distinguish her situation from that in

Amsel, but she has not pointed to probative summary judgment

evidence to raise a genuine fact issue.' She refers only to her

own deposition testimony that she "recollect[ed] that [she]

submitted Dr. England's doctor's notes as well as Dr. Smith's

doctor's notes" to defendant . 10 Doc. 25 at APP 022. Dr. England

is the doctor who authored the note described supra stating that

plaintiff would not return to work, that she was to undergo

further surgery, and that the surgeon performing that surgery

would release her to work thereafter. Doc. 23 at APP53. As best

the court can tell, Dr. Smith is nowhere referenced in the

summary judgment evidence. Had he been the hernia surgeon and had

he given a date for plaintiff's release to work, presumably that

would have been included in the record, along with evidence that

his note was transmitted to defendant. There is no such evidence

in the record. Thus, like the plaintiff in Amsel, plaintiff was

not at work for an extended period and there was no indication



        9
        The court notes that contrary to the undersigned's judge-specific requirements set forth in the
May 3, 2018 status repmt order, Doc. 12 at 7-8, plaintiff did not highlight any of her summary judgment
evidence. The cmut has nevmtheless considered the materials she cites.

        10
           The follow-up questions to plaintiff never elicited that she had made a specific request to
defendant for further accommodation. Rather, the questions seemed to imply that the doctors' notes
would have reflected plaintiffs request for another six weeks to recuperate from surge1y, which makes
no sense. Doc. 25 at APP 022. In a later argument, plaintiff says that she "was able to provide a definite
time she would return from surgery," Doc. 24 at 9, but does not say that she did provide that information
to defendant. And the record citation she supplies, Doc. 25 at APP 022, does not suppmt her description
of the testimony.

                                                     9
when she might be able to return. She was not qualified and

cannot make out a prima facie case. See Allen v. Babcock & Wilcox

Tech. Servs. Pantex, LLC, No. 2:120CV-00225-J, 2013 WL 5570192,

at *6 (N.D. Tex. Oct. 9, 2013) (citing cases).

        Even assuming that plaintiff was qualified, defendant says

that it terminated her because she failed to return to work when

her leave expired. A failure to return to work is a legitimate

and nondiscriminatory reason for terminating a disabled employee.

See Owens v. Calhoun Cnty. Sch. Dist., 546 F. App'x 445, 448-49

 (5th Cir. 2013). A plaintiff who is unable to attend is unable to

perform. Vazguez v. Laredo Transit Mgmt., Inc., No. L-06-cv-94,

2007 WL 2363152, at *10 (S.D. Tex. Aug. 16, 2007). Plaintiff has

not shown that defendant's professed reason for her termination

was a pretext for discrimination.                        In fact,      the testimony she

cites does not support her allegations. 11 And, she cites no

authority to support her position regarding pretext in any event.

        To establish a failure to accommodate claim, plaintiff must

show that she was a qualified individual with a disability; her



        11
          For example, plaintiff says that defendant did not patiicipate in an interactive or "give-and-
take" process, Doc. 24 at 7, but the citations do not suppmt the proposition. Rather, the testimony is of an
employee who knew nothing about plaintiff or what had actually transpired. She played no role except to
process plaintiffs termination. Doc. 25 at App 008. And, plaintiff alleges that the termination was
pretextual because defendant was not harmed by accommodating plaintiff, Doc. 24 at I 0, whereas the
testimony she cites is that plaintiffs schedule caused other associates to have to take on plaintiffs work
and that they complained. Doc. 25 at APP 003, App 004. Plaintiff implies that there were no complaints
about her, saying that she "had no write ups for attendance or poor job perfonnance," Doc. 24 at 10, but
the testimony was that plaintiffs tardiness was a consistent problem. Doc. 25 at APP 003.

                                                    10
disability and its limitations were known by defendant; and,

defendant failed to reasonably accommodate the disability. Feist

v. Louisiana,           730 F.3d 450, 452              (5th Cir. 2013). It is a

violation of the ADA to fail to reasonably accommodate an

employee unless the employer can demonstrate that the

accommodation causes an undue hardship. Riel v. Elec. Data Sys.

Corp., 99 F. 3d 678, 681-82                   (5th Cir. 1996).

     Here, as previously discussed, plaintiff has not shown that

she was a qualified individual. In response to this ground of the

motion,      she focuses on the alleged failure of defendant to

participate in the interactive process to accommodate her. 12 Doc.

24 at 11. But, as defendant notes, one who is not qualified to

perform the essential functions of a job is precluded from

complaining about the interactive process. Holland v. Shinseki,

No. 3:10-CV-0908-B, 2012 WL 162333, at *9 n.7                                 (N.D. Tex. Jan. 18,

2012). See also Mason v. Avaya Commc'ns, Inc., 357 F.3d 1114,

1124 n.4        (10th Cir. 2004). In other words, one who cannot perform

an essential function of the job, e.g., being present, is not

otherwise qualified and not protected under the ADA. Jones v.

Kerrville State Hosp., 142 F.3d 263, 265 (5th Cir. 1998).

     Finally, defendant urges that there is no evidence to

support an award of punitive damages even if plaintiff could


     12
          As previously noted, the citations to the record do not support plaintiff's allegations.

                                                     11
proceed with her claims. Punitive damages are only available in

ADA cases of intentional discrimination where the defendant acted

with malice or reckless indifference. Kolstad v. Am. Dental

Ass'n, 527 U.S. 526, 534                  (1999). Plaintiff offers a one-sentence

response that does not cite evidence to raise a genuine issue of

material fact in this regard. 13 Doc. 24 at 12.

                                                   VI.

                                                  Order

     The court ORDERS that defendant's first amended motion for

summary judgment be, and is hereby, granted; that plaintiff take

nothing on her claims against defendant; and that such claims be,

and are hereby, dismissed.

     SIGNED January 30, 2019.




                                                 JOHWJIC  D
                                                 ifyed States




                                                1
     13
          Again, the cited reference does not suppo1t the contention asse1ted.

                                                    12
